Per Curiam.
The respondent failed to sustain the burden of showing that the insured was in sound health on January 21, 1935, and that he had not been attended by a physician for a serious disease within the period of two years prior to the issuance of the policy. It was also incumbent upon the plaintiff to prove that the age given by the insured in his application was his correct age.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur. Present — Ltd on, Hammer and Frankenthai.er, JJ.